7PROB 12C                                                                                  Report Date: June 3, 2019
(6/16)

                                       United States District Court                                        FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                                  Jun 03, 2019
                                        Eastern District of Washington                                SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Ronan L. Whiteplume                      Case Number: 0980 1:18CR02015-SAB-1
 Address of Offender:                                Yakima, Washington 98902
 Name of Sentencing Judicial Officer: The Honorable Scott W. Skavdahl, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: February 20, 2014
 Original Offense:          Assault Resulting in Serious Bodily Injury, 18 U.S.C. §§ 113(a)(6) and 1153
 Original Sentence:         Prison - 51 months              Type of Supervision: Supervised Release
                            TSR - 36 months

 Revocation Sentence:       Prison - 110 days
 August 29, 2018            TSR -31 months
 Asst. U.S. Attorney:       Meghan McCalla                  Date Supervision Commenced:
 Defense Attorney:          Jennifer Barnes                 Date Supervision Expires:


                                         PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on September 17, 2018.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            3           Mandatory Condition #2: The defendant shall not commit another federal, state, or local
                        crime.

                        Supporting Evidence: Mr. Whiteplume is alleged to being charged with unlawful use of
                        drug paraphernalia and false statement to a public servant, Spokane County Superior Court
                        cause number 19-1-01174-3.

                        On August 29, 2018, Mr. Whiteplume’s supervised release was revoked and he was
                        sentenced to 110 days custody with 31 months of supervision to follow. Upon release from
                        confinement, Mr. Whiteplume was ordered he comply with previously imposed supervised
                        release conditions.

                        According to the Spokane Police Department narrative report, on March 30, 2019, the officer
                        was patrolling the area of 500 block of South Hemlock Street, Spokane, Washington.
Prob12C
Re: Whiteplume, Ronan L.
June 3, 2019
Page 2

                      According to the report, this area is known to be a high crime area, with an emphasis on
                      burglaries, prowls, and vehicle thefts. The officer reported he observed three individuals
                      seated on a stairway between Sunset Highway and 500 block of Hemlock Street. The officer
                      reported he observed a male, later identified verbally as Ronan Whiteplume, using a lighter
                      to smoke from a glass pipe. When the defendant noticed the officer, he attempted to conceal
                      his pipe within the jacket he was holding. Mr. Whiteplume initially provided the name of
                      Thomas L. Moon, with a date of birth of                 1984. He also provided a full social
                      security number of          3686, and stated he was from Montana. According to dispatch,
                      they advised they could not locate Thomas Moon through Montana.

                      Mr. Whiteplume was made aware he was being detained and placed in handcuffs to safely
                      be pat searched for weapons. After the search, the defendant was informed he was under
                      arrest for possession of paraphernalia. The officer read the defendant his constitutional
                      rights, which he acknowledged he understood and would answer questions. The defendant
                      stated he was smoking bath salts, but it tasted a little like meth. He reported having found
                      the substance on the ground.

                      Mr. Whiteplume later admitted his true name, which was not the information he provided
                      earlier. Dispatch confirmed the defendant had a U.S. Marshal warrant and a felony warrant
                      out of Lewis County.

                      The search of the defendant’s person revealed the following items: two plastic baggies
                      containing a white crystalline residue; one 9mm bullet; and roughly seven green colored pills
                      he stated these were antibiotics.

                      Mr. Whiteplume was subsequently transported to the Spokane County Jail and booked on
                      his warrants, possession of a controlled substance - methamphetamine, possession of
                      paraphernalia, and making false statements.

                      According to the Spokane County Superior Court docket, on May 9, 2019, Mr. Whiteplume
                      plead guilty to unlawful use of drug paraphernalia and false statement to a public servant.
                      He was sentenced to 364 days jail, 325 days suspended, 39 days credit for time served, and
                      12 months unsupervised probation on cause number 19-1-01174-3.



The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violations previously reported to the Court.




                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     June 3, 2019
                                                                            s/Jose Zepeda
                                                                            Jose Zepeda
                                                                            U.S. Probation Officer
Prob12C
Re: Whiteplume, Ronan L.
June 3, 2019
Page 3



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer
                                                                    06/03/2019

                                                                    Date
